Name: Council Regulation (EEC) No 817/92 of 31 March 1992 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 92 Official Journal of the European Communities No L 86/85 COUNCIL REGULATION (EEC) No 817/92 of 31 March 1992 amending Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector 1 . in the first subparagraph of Article 4a ( 1 ), 'for the eight periods' shall be replaced by 'for the nine periods'. 2. the following shall be added to the first subparagraph of Article 6 (2) : 'However, for the period from 1 April 1992 to 31 March 1993, the quantities shall be established without prejudice to a 1 % reduction, taking account of the Commission proposals in connection with the reform of the CAP, during that period.' ; 3 . in Article 7 : (a) in the third subparagraph of paragraph 1 , 'for the eighth 1 2-month period . . .' shall be replaced by 'for the ninth 12-month period ...'; (b) the first subparagraph of paragraph 3 shall be replaced by the following : '3 . The Member States may provide that part of the quantities referred to in paragraph 1 shall be added to the reserve mentioned in Article 5 or, depending on the circumstances, to the reserve mentioned in Article 6 (3).' ; 4. in the first subparagraph of Article 9 (4), 'for the eight . . . periods . . .' shall be replaced by 'for the nine . . . periods . . ; 5. in the Annex the following column shall be added after the column headed ' 1 . 4. 1991  31.3. 1992' : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 81 6/92 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parli ­ ament (4), Whereas the additional-levy arrangements referred to in Article 5c of Regulation (EEC) No 804/68 have been extended for a ninth period of twelve months ; whereas it is accordingly necessary to adapt the relevant provisions of Regulation (EEC) No 857/84 (4), as last amended by Regulation (EEC) No 1639/91 (s); Whereas it has been agreed that application of the arran ­ gements to control milk production must not jeopardize the restructuring of agricultural holdings in the territory of the former German Democratic Republic ; whereas the difficulties encountered make it necessary to extend for a further period the flexibility introduced into those arran ­ gements for that territory ; Whereas the provisions of Article 7 (2) and (3) of Regula ­ tion (EEC) No 857/84, concerning the replacement of purchasers, were the subject, in the Judgment of the Court of Justice of the European Communities handed down on 10 July 1991 , of an interpretation such that the aforementioned provisions should be clarified accor ­ dingly ; Whereas the total quantities for direct sales laid down in the Annex to Regulation (EEC) No 857/84 should be adapted in the same way as the total quantities for delive ­ ries under Regulation (EEC) No 804/68, for the same reasons, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 857/84 is hereby amended as follows : 1. 4. 1992 - 31. 3. 1993 373,193 0,951 150,038 (') 4,528 516,950 732,824 15,210 717,870 0,951 102,307 116,680 392,868 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom (') OJ No L 148 , 28 . 6. 1968, p. 13 . (2) See page 83 of this Official Journal . (') including 58,801 for the territory of the former German Democratic Republic.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1992. 0 OJ No C 337, 31 . 12. 1991 , p . 34. (4) Opinion delivered on 11 March 1992 (not yet published in the Official Journal). 0 OJ No L 90, 1 . 4. 1984, p. 13 . (6) OJ No L 150, 15. 6 . 1991 , p. 35. No L 86/86 Official Journal of the European Communities 1 . 4. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1992. For the Council The President Arlindo MARQUES CUNHA